Title: To George Washington from Colonel Jacob Bayley, 15 April 1776
From: Bayley, Jacob
To: Washington, George



Sr
Newbury [Vt.] April 15th 1776

Colo. Bedel on his March Sent to me to Provide Some Trusty Persons to Pilot Soldiers by way of Massesisque to St Johns who were to make return of that rout to your Excelency they were to wait for Colo. Bedels arivel at St Johns or Montreal but they found the Lake So broken that they must Stay too long for him. two of the five I Sent returned the fifteenth Day, the other three went forward, with the Soldiers to Quebeck, as I had no actual Survey of the Country from Massasisque to St Johns I Sent to Mr Metcalf for a Plan of that Part, who has Sent the Plan Inclosed which he Informs is done from actual Survey, which agrees nearly with my representation. I also Send the Journal of Capt. Thomas Johnson as also the true Distance of Sundry Places to St Johns by Massassisque and from the same Places by Chareston & Crown Point and by Albany which may

be Examined by the Post roads and maps and if found True it will appear that the Cost of Makeing the road will be Saved in the Soldiers Marching home from Canada at the Close of the Present Campaign as it will Save Six days Pay and Provition for all that live Eastward of Conecticut river, we have here Provitions to Supply all that may Pass this way I also Inform that thier is good water Carriage from this Place to St Johns Except forty three miles—Mr Johnson Informs me that the Lakes are So broken that the Soldiers are Detained at Crown Point that the French are fearfull as Troops do not arive as Expected.
if I can be of any Servise to the American Cause in Cuting the Purposed road or any other way am ready.
I Should think one Hundred Pick’d men from the army or Elce where will be Enogth to be Imployed in that bussiness no officer higher than a Serjeant I will Provide a Surveyer Pilot & Overseers none of my Providing Shall have more wages than they Merrit by thier behaviour and if I am Imployed to See the road Compleated Shall Expect no more than the Congress or any of the Congresses or Courts In the Colonys may think I Deserve after the whole is Compleated I Say this Because I will never receive any thing for any thing I do in the Continental Servise unless it is thot to be really Servisable to the Common Cause nothing new from Canada to be Depended on they had reports of Consider⟨able⟩ advantage our army at Quebeck got over the ministerial troops Killing and takeing about three hundred hope it is true these you will Receive from a Hearty Friend to the American Cause and Your very Humble Servt

Jacob Bayley


P.S. Good men for the Business proposed Deserve good wages but Bad ones Deserve none. Colo. Little is a good Judge what men will do for the road.

